DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 09 February 2022. As directed by the amendment: claims 1-4, 7-12 & 14 have been amended, claims 5 & 16 have been cancelled, and no claims have been added.  Thus, claims 1-4, 6-15 & 17-20 are presently pending in this application.
Applicant’s amendment’s and accompanying remarks have overcome the objections and 35 U.S.C. 112(b) rejections set forth in the previous action, however, at least one new 35 U.S.C. 112 rejection has been necessitated by the amendments, as set forth below. 	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-15 & 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth in MPEP § 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.
In the instant case, claim 1 recites “a support contacting the lamp module” (line 24). However, a review of the specification does not appear to reveal any embodiment wherein the support contacts the lamp module. Rather, in the disclosed embodiments which comprise a support (e.g., fig. 1D), the support (15) contacts the ceiling, but is connected to the lamp module via a contact portion (1312), forming a gap between the support and the lamp module. 
As a result, the scope of the claim takes on an unreasonable degree of uncertainty.  

Claim 17 recites “The ventilation system as recited in claim 16”, however, claim 16 has been cancelled, rendering the intended scope of the claim indefinite.  
Moreover, claim 17 recites “wherein the lamp module and the support are connected by a contact portion, and the gap is configured between the lamp module and the support” which appears to be a contradiction with the limitation in claim 1 wherein the support is “contacting the lamp module” rending the instant claim indefinite. 

Claims cited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 recites “wherein the first circuit board of the power box outputs DC power to the fan module”, however, claim 1 already recites “the fan module comprises…a second circuit board, the second circuit board is electrically connected to the motor and the first circuit board of the power box, the second circuit board receives low voltage DC power from the first circuit board of the power box to drive the motor” (lines 27-30). As understood, the above limitation of claim 1 requires that first circuit board of the power box outputs DC power (i.e. low voltage DC) to the fan module (i.e. to the second circuit board thereof). 
As a result, claim 15 is seen as improper for failing to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-15 & 17-20 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Penlesky et al. (US 2013/0130612; hereafter Penlesky) in view of Huang et al. (US 2018/0066838; hereafter Huang) and Lin et al. (US 2010/0068987; hereafter Lin).
Regarding claim 1, Penlesky discloses (figs. 1-27; especially figs. 1, 5, 6 & 8-26) a ventilation system (10) comprising a ventilation fan with a lamp (see fig. 1), the ventilation fan comprises: 
a housing (12) comprising a top plate (i.e. closed end of housing opposite first opening 158) and a side wall (i.e. lateral walls of the housing; see figs. 1, 6, 8-10, 15-18 & 22), wherein the top plate and the side wall are connected with each other to form a first opening (158; see figs. 1 & 9), and an air outlet (22) is formed at the side wall (e.g., figs. 1, 6, 16); 
a fan module (14; figs. 20 & 21) disposed in the housing, the fan module has an inlet opening (i.e. vertical / circular inlet at center of fan 134; see fig. 20; para. 90, lines 11-13) and an outlet opening (also labeled at 22; see fig. 20 & 22; para. 90, lines 11-14), the inlet opening is aligned with the first opening (see figs. 6 & 22), the outlet opening communicates with the air outlet of the housing (see figs. 1, 6, 19, 22), three accommodation spaces are formed between the housing (12) and the fan module (14) at different corners of the housing and disposed away from the air outlet of the housing, respectively (see figs. 6, 13, 14, 22, & 23; e.g. two of the three accommodation spaces comprising junction box 90 and power box 96, respectively; and the third accommodation space being open and located diagonally opposite to the air outlet); 
a power box (96) disposed in the housing and located at one of the accommodation spaces (as shown; see para. 75, 76 & 97; para. 97, lines 6-9: “all power flowing to the motor 28 can locally originate from the motor control compartment 96”); 
a junction box (90) disposed in the housing and located at one of the accommodation spaces (as shown; see para. 74), wherein the power box and the junction box are located at different accommodation spaces (as shown); 
a lamp module (including at least 16, 26, 148; see figs. 1, 25 & 26) fixed with the housing (e.g., via elastic elements 150; see fig. 5); 
wherein the junction box (90) is electrically connected to the power box (i.e. to power the fan) and the lamp module (via receptacles 92; see para. 74, lines 22-25; para. 76, lines 17-20; para. 110, lines 5-8), 
wherein the fan module comprises a frame (incl. at least 138), an impeller (134), and a motor (28).

Regarding the limitation wherein the power box is located at one of the accommodation spaces, the one of the accommodation spaces and the air outlet of the housing disposed diagonally opposite one another, while the figures of Penlesky show the power box located in an accommodation space other than the one disposed diagonally opposite the air outlet, Penlesky explicitly discloses that this is merely an example of a corner in which the power box can be located, rather than a requirement. 
In particular, Penlesky states (para. 75): “…the system 10 can comprise a motor control compartment 96…” (i.e., the power box) “…the motor control compartment 96 can comprise a body 96a and a cover 96b. In some embodiments, the body 96a can be disposed in a corner of the housing 12. By way of example only, in some embodiments, the body 96a can be coupled to the inner surface 88 in a corner of the housing 12 that is diagonally opposing the electrical connections compartment 90”. 
In view of the above disclosure that the power box can be disposed in a corner of the housing, and that the corner of the housing diagonally opposite from the junction box (i.e. the electrical connections compartment) is only an example, it would have been understood by a person having ordinary skill in the art before the effective filing date of the instant invention that the power box could have been disposed instead in the vacant accommodation space in the corner adjacent to the junction box (and thus diagonally opposite to the air outlet), especially considering that this is the only other corner / accommodation space not already occupied. 
Additionally, as set forth in MPEP § 2144.04(VI)(C), it has been held that changes involving mere rearrangement or particular placement of parts, where such rearrangement or placement does not modify the operation of the device, are unpatentable over the prior art as obvious matters of design choice. In view of Penlesky’s disclosure above, it does not appear that the power box being located in the accommodation space adjacent to the air outlet or in the accommodation space opposite to the air outlet would modify the operation of the device in any way (i.e., while the routing of the wiring would predictably change, the actual operation would remain the same). Furthermore, applicant’s own specification suggests that the power box being located in the accommodation space opposite to the air outlet is merely preferably, rather than critical or necessary for some unexpected result, and power box could also be located in one of the other two accommodation spaces (e.g. para. 50, lines 3-6). 
As a result, if not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify the ventilation system of Penlesky such that the accommodation space in which the power box is located is the accommodation space disposed diagonally opposite to the air outlet, as such a modification amounts to a rearrangement of parts which does not modify the operation of the device, such changes having been generally held as obvious matters of design choice; or otherwise unpatentable as obvious to try since such a person of ordinary skill would have recognized that, in view of Penlesky, there are a finite, predictable number of corners available in which to locate the power box (i.e. two potential accommodation spaces, as one corner of the box is filled by the air outlet and one accommodation space is already occupied by the junction box), with a reasonable expectation of success (e.g., as Penlesky suggests locating the power box in a corner, and identifies one of the two potential accommodation spaces as an example). 

Penlesky further discloses that the lamp module grille 148 can take any shape (para. 101), can include louvres 156, the location of which can be selected “based on aesthetics, functionality and other considerations” (para. 104), and the illumination device 18 can include LEDs (para. 110); or the system may comprise other illumination configurations (para. 111).

Penlesky does not explicitly disclose the additional limitations wherein the power box comprises a first circuit board, the first circuit board is disposed in the power box, the first circuit board is used for AC-DC conversion and high voltage-low voltage conversion; wherein the junction box is electrically connected to the first circuit board of the power box; wherein the fan module further comprises a second circuit board, the second circuit board is electrically connected to the motor and the first circuit board of the power box, the second circuit board receives low voltage DC power from the first circuit board of the power box to drive the motor; or wherein a gap is formed between the lamp module and the housing, the gap serves as an air inlet of the ventilation fan, and a support contacts the lamp module.

Huang teaches (figs. 5A-5D; additional embodiments in figs. 1A-4 & 6A-8) a ventilation system comprising a ventilation fan (2) with a lamp, the ventilation fan comprising: 
a housing (21) comprising a top plate (218) and a side wall (217), wherein the top plate and the side wall are connected with each other to form a first opening (219), the first opening is aligned with the installation opening (as shown), and an air outlet (212) is formed at the side wall; 
a fan module (22) disposed in the housing, the fan module has an inlet opening (2211) and an outlet opening (2212), the inlet opening is aligned with the first opening (as shown), the outlet opening communicates with the air outlet of the housing (as shown); 
a lamp module (23) fixed with the housing (via elastic elements E), a gap (I) is formed between the lamp module and the housing (e.g., fig. 5D), and the gap serves as an air inlet of the ventilation fan (para. 92); and a support (25) contacts the lamp module (23; via contact portion 2312; see related 35 U.S.C. 112(b) rejection above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify the ventilation system of Penlesky such that a gap is formed between the lamp module and the housing, the gap serving as an air inlet of the ventilation fan, and a support contacting the lamp module (via a contacting portion) is provided, in view of the teachings of Huang, as the simple substitution of one known element (the conventional lamp module of Penlesky) for another (the flat plate / inlet gap-type lamp module of Huang, having such a support arrangement) to obtain predictable results (e.g., providing the ventilation fan of Penlesky with a lamp module which can help to reduce noise and hide the internal structure of the ventilation fan to present a more elegant appearance; as suggested by Huang [para 43 & 110]).  

Lin teaches (e.g. figs. 1, 2B, 3 & 6C) a ventilation fan system comprising a power box (i.e. space 270, within cover 27; see fig. 6C) having a first circuit board (25; i.e., a circuit board comprising at least AC/DC converter 250; para. 56) the first circuit board disposed in the power box (as shown in fig. 6C), the first circuit board is used for AC-DC conversion (via rectification module 250a, including a bridge rectification circuit 2502; see figs. 2B & 3; para. 42) and high voltage-low voltage conversion (via voltage drop module 250b; see figs. 2B & 3; para. 43);
a fan module (incl. at least fan motor 22; e.g., a DC motor) further comprising a second circuit board (30 in fig. 6C; including DC control module 22b as shown in figs. 1, 2B & 3; para. 57, lines 1-4), the second circuit board electrically connected to the motor and the first circuit board of the power box, the second circuit board receives low voltage DC power from the first circuit board of the power box to drive the motor (para. 57, lines 1-4: “…the second circuit board 30 can be a DC drive circuit board including a control module 22b electrically connected to the AC/DC converter 250”; see figs. 2B & 3: first circuit board 25, with circuit 250, converts AC to DC and drops the voltage, and then provides the second circuit board 30, having DC control module 22b, with the low voltage DC power to drive the motor).
Lin suggests (para. 48) that, “compared with the AC fan, the DC fan has the advantage of lower power consumption”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the ventilation system of Penlesky by providing a first circuit board (i.e., an AC/DC converter board) disposed in the power box (i.e., to provide power to the fan motor), the first circuit board used for AC-DC conversion (via a rectification module) and high voltage-low voltage conversion (via a voltage-drop module), wherein the junction box is electrically connected to the first circuit board of the power box (i.e. to provide AC power to the first circuit board, for conversion to DC power), wherein the fan module further comprises a second circuit board (i.e. a DC motor driving circuit), the second circuit board electrically connected to the motor and the first circuit board of the power box, wherein the second circuit board receives low voltage DC power from the first circuit board of the power box to drive the motor, in view of the teachings of Lin, to enable the ventilation system to utilize a DC fan motor, permitting reduced power consumption as compared to an AC fan motor, as further suggested by Lin.
As a result, all of the limitations of claim 1 are met or otherwise rendered obvious. 


Regarding claim 2, the ventilation system of Penlesky, as modified above, reads on the additional limitations wherein
The frame (incl. at least 138) comprising a top board (136) disposed at a top of the frame (see fig. 21; fan module would be inverted during normal usage in a ceiling such that the top board 136 would be at the top), wherein the frame and the top board are connected with each other to form the inlet opening and the outlet opening (as shown); 
the impeller (134) is disposed in the frame; and
the motor (28) is connected to and drives the impeller to rotate.  
 Regarding the limitation wherein the second circuit board is disposed in the frame, as discussed with respect to claim 1 above, Lin teaches (e.g. figs. 3 & 6C) a ventilation fan system comprising a power box (i.e. space 270, within cover 27; see fig. 6C) having a first circuit board (25; i.e., a circuit board comprising at least an AC/DC converter 250; see para. 56) which provides power to a second circuit board (30) provided on the fan motor (22; DC motor).
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify the ventilation system of Penlesky by providing the second circuit board (i.e. the DC motor driving circuit of Lin) to be disposed in the frame (e.g., around a shaft of the motor; the motor being disposed within the frame), in view of the teachings of Lin, as the simple substitution of one known element (the fan motor originally disclosed by Penlesky) for another (the DC fan motor of Lin, having a DC drive circuit board located around a shaft of the motor) to obtain predictable results (i.e., lower power consumption, as discussed previously); or otherwise as the use of a known technique (e.g., providing a DC fan motor having a DC drive circuit board located on a shaft thereof, as in Lin) to improve a similar device (the ventilation fan system of Penlesky) in the same way. 



Regarding claim 3, the DC motor 22 taught by Lin (fig. 6C) is, as best understood, an external-rotor DC motor (see annotated partial fig. 6C, below), such that when the ventilation system of Penlesky is modified to include the DC motor of Lin (e.g., as described with respect to claim 2 above), the resulting system would read on the additional limitation wherein the motor is an external-rotor DC motor.

    PNG
    media_image1.png
    511
    680
    media_image1.png
    Greyscale






See also US 6,830,440 to Riddoch which shows (e.g. fig. 2) an external rotor DC motor having an analogous structure to that shown by Lin. 

Regarding claim 4, Lin further teaches (figs. 6A-6C) a frame (24) comprising a top plate (21) disposed at the top of the frame; an impeller (23) disposed in the frame; wherein the frame further comprises a shaft tube (32) disposed at the top board, and the second circuit board (30) is disposed around the outer periphery of the shaft tube (see fig. 6C & para. 55, lines 1-13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify the ventilation system of Penlesky by providing a shaft tube disposed at the top plate, wherein the second circuit board is disposed around the outer periphery of the shaft tube, in view of the teachings of Lin, as the use of a known technique (e.g., forming a fan motor shaft tube connected to or otherwise integrally formed with a top plate, around which the DC drive circuit board is disposed; as in Lin) to improve a similar device (i.e., the ventilation fan system of Penlesky, previously modified above to have a DC motor and DC drive circuit board) in the same way (e.g., simplified assembly; more compact arrangement, etc.).

Regarding claim 6, the ventilation system of Penlesky, as modified above, reads on the additional limitations wherein the housing (12) further 23comprises at least one installation hole (see below), the junction box (90) is disposed in the housing by installing to the at least one installation hole. In particular, Penlesky discloses (e.g., fig. 6, 13, 22 & 23) that the junction box (90) is disposed in the housing by installing via a screw (indicated by the arrow in fig. 6 below). As would be understood, the housing comprises a corresponding installation hole (indicated by the arrow in fig. 9 below) for receiving the screw. As such, the housing therefor comprises at least one installation hole, the junction box disposed in the housing via installation to the at least one installation hole, as claimed. 

    PNG
    media_image2.png
    398
    1165
    media_image2.png
    Greyscale








Regarding claim 8, the ventilation system of Penlesky, as modified above, reads on the additional limitations wherein the housing (12) further comprises at least one extension portion (annotated below; fig. 12A showing interior), the at least one extension portion is disposed on the side wall inside the housing, a slot is formed on the at least one extension portion (see fig. 12A), the lamp module comprises at least one elastic element (150; see fig. 5), the at least one elastic element for preventing the lamp module from falling down directly during disassembling (para. 103). 
While Penlesky shows (fig. 5 & 24) that the at least one elastic element may pass through a slot in an extension portion (152) of the frame, rather than the housing, Penlesky further suggests “the grille 148 can be coupled to the housing 12 and/or the ventilating assembly 14” (para. 103, lines 1-3). 
Penlesky does not explicitly disclose that the at least one elastic element penetrates through the slot of the extension portion of the housing (i.e. rather than a slot of the frame). 

    PNG
    media_image3.png
    502
    1362
    media_image3.png
    Greyscale







Huang teaches (e.g. fig. 5D) that the housing (21) may comprise at least one extension portion (214), the at least one extension portion disposed on the side wall inside the housing, a slot is formed on the at least one extension portion, the lamp module (23) comprises at least one elastic element (E), and the at least one elastic element penetrating through the slot for preventing the lamp module from falling down directly during disassembling (see para. 72).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the ventilation system of Penlesky such that the at least one elastic element penetrates through the slot of the extension portion of the housing for preventing the lamp module from falling down directly during disassembling, in view of the teachings of Huang, as the simple substitution of one known arrangement (i.e. the arrangement of Penlesky, wherein the elastic element passes through extension portion slots of a fan frame) for another (the arrangement of Huang, wherein the elastic element passes through extension portion slots of the system housing) to obtain predictable results (e.g. enabling the lamp module to be installed directly to the housing so it can be assembled even when the fan module is removed; for example, to enable the lamp function to be used while the fan module is being replaced / repaired, etc.). 
As a result, the limitations of claim 8 are met. 

Regarding claim 9, the ventilation system of Penlesky, as modified above, reads on the additional limitations wherein the frame (136/138) further comprises at least one extension portion (152; see figs. 5 & 24), the at least one extension portion is disposed on the frame, a slot is formed on the at least one extension portion, the lamp module comprises at least one elastic element (150), and the at least one elastic element penetrating through the slot for preventing the lamp module from falling down directly during disassembling (as shown in fig. 5; para. 103).

Regarding claim 10, while Penlesky does not explicitly disclose the additional limitation wherein a height of the housing is equal to or less than 4 inches, as set forth in MPEP § 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (citing Gardner v. TEC Syst., Inc.). 
Additionally, as set forth in MPEP § 2144.05(II)(A), where the only difference between the prior art and the claims is a change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, the claimed invention is unpatentable over the prior art, even though the changes of the kind may produce better results (citing Smith v. Nichols and In re Williams). 
The examiner notes that the applicant’s specification does not appear to set forth any evidence of criticality or unexpected results arising from the claimed dimensions. While the specification discloses that “the design of the height H1 of the housing can reduce the required installation space of the ventilation fan 1 in the ceiling…” (para. 57), this appears to be readily expected / predictable benefit of such a change in sizing.


    PNG
    media_image4.png
    487
    656
    media_image4.png
    Greyscale
Regarding claim 11, the ventilation system of Penlesky, as modified above, reads on the additional limitation wherein the impeller comprises a hub (see below). Penlesky does not explicitly disclose that a ratio of a height of the hub to a height of the housing is less than 0.5.






Lin teaches (fig. 6C) an impeller (23) comprising a hub (23a) having a height (h), the impeller having a height (H), wherein a ratio of the height of the hub to the height of the impeller is between 0.3 and 0.55 (see para. 25; para. 52, lines 10-12; published claim 17). As the height of the housing (24) is necessarily greater than the height of the impeller (i.e. in order to accommodate the impeller therein), Lin therefore implicitly teaches that a ratio of the height of the hub to the height of the housing would be in a range from less than 0.3 to less than 0.55. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the ventilation system of Penlesky such that the a ratio of a height of the hub to a height of the impeller is between 0.3 - 0.55 (i.e. so that the height of the hub to a height of the housing is less than 0.3 - 0.55), in view of the teachings of Lin, as the use of a known technique (i.e. providing an impeller having such a hub/impeller height ratio, as in Lin) to improve a similar device (the ventilation system of Penlesky) in the same way (e.g., enabling a compact arrangement via a low-profile hub, etc.). 
As set forth in MPEP § 2144.05(I), where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. The above modification to have a ratio of a height of the hub to a height of the impeller of between 0.3 – 0.55 would result the system of Penlesky having a ratio of the height of the hub to the height of the housing in the range of less than 0.3 to less than 0.55, which overlaps the claimed range of “less than 0.5”. 
Additionally (or alternatively), as set forth in MPEP § 2144.05(II)(A), where the only difference between the prior art and the claims is a change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, the claimed invention is unpatentable over the prior art, even though the changes of the kind may produce better results (citing Smith v. Nichols and In re Williams). 
In the instant case, it appears that the only difference between the system of Penlesky (as previously modified) and that of claim 11 amounts to a change in form or proportion (i.e. the relative proportions of the hub and housing). See also MPEP § 2144.04(IV)(A).
Finally, it is noted that the applicant’s specification does not appear to set forth any evidence of criticality or unexpected results arising from the claimed proportions.

Regarding claims 12-14, while Penlesky does not explicitly disclose the additional limitations wherein a ratio of a diameter of the impeller to a value of 1/4 of a perimeter of the first opening is greater than 0.7 (claim 12), wherein a ratio of an area of the inlet opening to an area of the first opening is greater than 0.25 (claim 13), or wherein a ratio of a height of the impeller to a height of the housing is greater than 0.65 (claim 14); as set forth in MPEP § 2144.05(II)(A), where the only difference between the prior art and the claims is a change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, the claimed invention is unpatentable over the prior art, even though the changes of the kind may produce better results (citing Smith v. Nichols and In re Williams). 
In the instant case, it appears that the only differences between the system of Penlesky (as previously modified) and those of claims 12-14, respectively, amount to changes in form or proportion. In claim 12, the difference appears to be merely a change in the relative proportions of the impeller and first opening. In claim 13, the difference appears to be merely a change in the relative proportions of the inlet opening of the fan module and the first opening of the housing. In claim 14, the difference appears to be merely a change in the relative proportions of the impeller and the housing. 
See also MPEP § 2144.04(IV)(A), which states that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (citing Gardner v. TEC Syst., Inc.).
Finally, it is noted that the applicant’s specification does not appear to set forth any evidence of criticality or unexpected results arising from the claimed proportions. While the specification states “according to the detailed design of the size of the housing 11 and the fan module 12 described above, the performance of the ventilation fan 1 can be improved” (para. 62), as set forth in MPEP § 716.02, “any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.”



Regarding claim 15, the ventilation system of Penlesky, as modified above, reads on the additional limitations wherein the first circuit board (i.e., circuit board 25 as taught by Lin) of the power box outputs DC power to the fan module.
In particular, as discussed above, the circuit board 25 as taught by Lin comprises an AC/DC converter board to convert AC power from the building / junction box to DC power for the DC drive board / DC fan motor. 

Regarding claim 17, the ventilation system of Penlesky, as modified above to include the lamp module arrangement of Huang, reads on the additional limitation wherein the lamp module (23 of Huang) and the support (25 of Huang) are connected by a contact portion (2312 of Huang), and the gap (I of Huang) is configured between the lamp module and the support (see Huang, fig. 5D).

Regarding claim 18, the ventilation system of Penlesky, as modified above to include the lamp module arrangement of Huang, reads on the additional limitations wherein the lamp module (i.e., 23 of Huang; see fig. 5D) comprises a light source (“B”), a base (231), at least one optical component (232), and a lamp cover (233), the optical component is disposed on the base (see para. 86), the lamp cover is disposed at one side of the optical component away from the base (as shown; para. 86), and the light output direction of the light source of the lamp module is not equal to the light output direction of the lamp module (para. 87).

Regarding claim 19, the ventilation system of Penlesky, as modified above to include the lamp module arrangement of Huang, reads on the additional limitations wherein the optical component is a light diffuser, and the light diffuser receives the light emitted from the light source of the lamp module (Huang, para. 87).

Regarding claim 20, the ventilation system of Penlesky, as modified above to include the lamp module arrangement of Huang, reads on the additional limitation wherein the light source (“B” of Huang) is disposed at the side of the light diffuser (as shown in fig. 5D of Huang).

Claim 3 (as understood) is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Penlesky in view of Huang and Lin as applied to claim 1 above, and further in view of Riddoch (US 6,830,440).
Regarding claim 3, as previously set forth above, the DC motor 22 taught by Lin (fig. 6C) is understood to be an external-rotor DC motor such that, when the ventilation system of Penlesky is modified to include the DC motor of Lin (i.e., as set forth with respect to claim 2 above), the resulting system would read on the additional limitation wherein the motor is an external-rotor DC motor. However, to promote compact prosecution, an additional teaching in view of Riddoch is provided below. 
Riddoch teaches (e.g. figs. 2 & 3) an external-rotor DC motor (1) for use as a fan motor (see abstract; fig. 6). 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify the system of Penlesky, as otherwise modified above, by utilizing an external-rotor DC motor, in view of the teachings of Riddoch (or otherwise in view of Lin and Riddoch) as the simple substitution of one known element (i.e. the original fan motor of Penlesky) for another (i.e. the external-rotor DC motor as taught by Riddoch) to obtain predictable results (e.g. lower power usage vs an AC motor, as suggested by Lin), especially considering that Riddoch suggests that the external-rotor DC motor is applicable for use in fans and ventilation equipment (e.g. col. 4, lines 61-63). 

Claim 7 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Penlesky in view of Huang and Lin as applied to claim 1 above, and further in view of He et al. (US 2015/0003980; hereafter He). 
Regarding claim 7, Penlesky does not disclose the additional limitations wherein the frame further comprises a mounting portion, the power box is connected to the mounting portion and disposed in the housing with the fan module.
He discloses (figs. 2A & 2B) a ventilation fan (see fig. 2A) comprising a housing (11), a fan module including a frame (16), an accommodation space (164) formed between the frame and the housing, a power box (19) comprising a circuit board (para. 28, lines 12-14: “A main circuit board…is provided within the circuit board box 19 and is for driving the motor 14”) disposed in the housing at the accommodation space, wherein the frame comprises a mounting portion (annotated in fig. 2B, below), the power box is connected to the mounting portion (as shown in fig. 2B) and then disposed in the housing with the fan module (as shown in fig. 2A). 

    PNG
    media_image5.png
    454
    736
    media_image5.png
    Greyscale








It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify the system of Penlesky (as otherwise modified above) by providing the frame with a mounting portion, enabling the power box to be connected to the mounting portion and disposed in the housing with the fan module, in view of the teachings of He, to enable easier replacement of the power box when the fan module is replaced (e.g. to enable a modular design, wherein the power box may be matched to the fan module); or otherwise obvious as the use of a known technique (i.e. mounting a power box to a fan module via a mounting portion, for installation in a housing with the fan module, as in He) to improve a similar device (the system of Penlesky, having a ventilation fan with a power box) in the same way (i.e. as discussed above; allowing modularity / simplified replacement, etc.). 
Response to Arguments
Applicant's arguments filed 09 February 2022 have been fully considered. 
Regarding applicant’s arguments directed to the 35 U.S.C. 103 rejections over Penlesky in view of at least Huang and Lin, it is noted that the relevant grounds of rejection in this action have been amended, as necessitated by the applicant’s claim amendments, to reflect the new or amended limitations.
In response to applicant's arguments against the references individually (e.g., wherein applicant argues that Penlesky, Huang, and/or Lin do not individually disclose one or more features), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the applicant’s argument wherein Penlesky “fails to disclose” that the power box is located at the accommodation space diagonally opposite from the air inlet, as set forth in more detail in the amended grounds of rejection for claim 1 above, while the figures of Penlesky show the power box located in an accommodation space other than the one disposed diagonally opposite the air outlet, Penlesky explicitly discloses that this is merely an “example” of a corner in which the power box can be located, rather than a requirement. It would have been understood by a person having ordinary skill in the art before the effective filing date of the instant invention that the power box could have been disposed instead in the vacant accommodation space in the corner adjacent to the junction box (and thus diagonally opposite to the air outlet), especially considering that this is the only other corner / accommodation space not already occupied. Additional basis for the determination of obviousness (e.g. based on an obvious rearrangement of parts) have also been included in the relevant grounds of rejection in this action. 
Regarding applicant’s argument that “the location of the motor control compartment 96 and the ventilation outlet 22 on the same side may cause the motor control compartment 96 to be easily damaged by the vibration of the ventilation outlet 22. However, the power box of the present invention comprises a first circuit board…The power box cannot be subject to vibration. For this reason, the motor control compartment 96 cannot be the power box of the present invention”, this argument is not found to be persuasive for several reasons as set forth below. 
First, as mentioned above, it would have been obvious in view of Penlesky to arrive at an embodiment wherein the power box / motor control compartment is in the corner diagonally opposite from the air outlet, especially because Penlesky explicitly discloses that the location of the power box in the corner on the same side as the air outlet is only an example. 
Next, there is no evidence currently of record to support any of the assertions: that the motor control compartment would be “easily damaged” by vibrations at the air outlet; that the motor control compartment being on the same side as the air outlet would necessarily subject the motor control compartment to a greater degree of vibration than a motor control compartment located diagonally opposite from the air outlet; that the power box / circuit board of the instant invention cannot be subjected to vibrations and, specifically, would be unsuitable if located at the corner on the same side as the air outlet but suitable if in the corner opposite the air outlet. 
As best understood by the examiner, the primary source of vibration during operation would likely come from the fan motor and/or the impeller and, while some degree of noise from the air exiting the housing at the air outlet could be expected, it is not clear that this necessarily would be of a type or degree which would cause damage to a circuit board of a power box. 
Moreover, it is noted that the applicant’s own specification recites (para 50, lines 3-6): “Although the power box 17 is located at the accommodation space P1 in FIGS. 1E & 1F, the power box 17 can be located at, for example but not limited to, the accommodation spaces P2 or P3.”. A review of the relevant figures reveals that accommodation space P2 substantially corresponds to the accommodation space at which the power box / motor control compartment of Penlesky is located. As a result, applicant’s current argument that the power box could not be located in such a location appears to be directly contradicted by the applicant’s specification. 
Regarding applicant’s arguments that Huang fails to teach, e.g., the power box and junction box, the examiner notes that Huang was not relied upon to teach these features, otherwise disclosed by Penlesky and/or taught by Lin, and does not appear to discourage or teach away from such a combination.  
Regarding applicant’s arguments that Lin fails to teach the power box being disclosed in a corner accommodation space, it is noted that Lin was not relied upon to teach the particular location of the power box, as this feature is otherwise disclosed or rendered obvious by Penlesky. Rather, Lin teaches that a power box may include such features as first circuit board for AC/DC conversion to enable the use of a DC drive fan motor, and does not otherwise discourage or teach away from the particular location of the power box as disclosed or rendered obvious by Penlesky. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Richard K. Durden/Examiner, Art Unit 3753                                

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753